Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9462612 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
State of Application
This first non-final action is in response to reissue application filed 11/04/2020 that is a broadening reissue of application 14/408909 (now US Patent 9462612, hereafter ‘612).  The preliminary amendment amends the specification for priority, adds new claims 16-35 and cancels 1-15 of ‘612.  Claims 16-35 are pending.  
Amendment and Specification
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendments filed Nov. 04, 2020 propose amendments to the claims 16-35 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims for new limitations in 
For example, the listed statement of support is not an explanation of the support in ‘612 for each of the respective new limitations of “transmitting, to a cell, a random access preamble on at least one time resource in a subframe; and receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI), wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (ii) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble” as recited in new claim 16, “at least one processor; and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising: transmitting, to a cell, a random access preamble on at least one time resource in a subframe, and receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI), wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (11) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble ” as recited in new claim 26, “receiving, from a user equipment (UE), a random access preamble on at least one time resource in a subframe; and transmitting downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTD), wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (11) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble” as recited in new claim 30, and “at least one processor; and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising: receiving, from a user equipment (UE), a random access preamble on at least one time resource in a subframe; and transmitting downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI), wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (11) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble” as recited in new 
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

Although, the preliminary amendment filed with this application on Oct. 05, 2020 amended the specification to indicate this is a reissue application; however, it fails to identify related applications so this application must be amended to contain in the first paragraph of the specification a notice also stating more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/270261 and 16/151789 that presently are not identified as reissue applications of same ‘612 patent with their respective filing date and relationship.  The amendment to specification, received Nov. 04, 2020, regards a claim of priority that lacks notice required by 37 CFR 1.177.  A statement of a priority claim is a separate requirement from a notice of related reissue application(s).  
Reissue Declaration/Oath
The reissue declaration filed 11/04/2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  The declaration states:
“The originally issued claims in US. Patent No, 9,462,632 inadvertently claimed less than Applicant had a right to claim. For example, independent claims 1 and 12 in U.S. Patent No. 9,462,612 were inadvertantly narrowed to recite “wherein the random access preamble transmitted on the at least one resource is uniquely distinguishable."
Accordingly new claims 16-35 will be presented in this reissue application, wherein independent claims 16, 26, 30, and 33 do not include the above-recited feature.”

However, the declaration lacks declaring how/why the limitation “wherein the random access preamble transmitted on the at least one resource is uniquely distinguishable” renders ‘632 patent invalid or inoperable.  The applicant is reminded of requirement to declare at least one error for at least one claim of ‘652 for patent to be wholly or partially inoperative or invalid as basis for this reissue application but they have declared no error in this case.  See 37 CFR 1.175 and MPEP § 1414.    
Relatedly, in now granted parent reissue Appl. No. 16/270261, applicant amended the claims therein to recite “transmitting, to a cell, a random access preamble; and receiving a random access response based on a Random Access-Radio Network Temporary Identifier (RA-RNTI), wherein the random access preamble is transmitted on at least one time resource in a subframe, wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, wherein a location of at least one among the plurality of OFDM symbols is aligned with a boundary of the at least one slot in the subframe, and wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (ii) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble” (claim 16, as filed on 2/07/2019, and as issued in RE48361).  Also, its declaration (filed 3/11/2020) declares this same error as “The originally issued claims in U.S. Patent No. 9,462,612 inadvertently claimed less than Applicant had a right to claim.  For example, independent claims 1 and 12 in U.S. Patent No. 9,462,612 were inadvertently narrowed to recite “wherein the random access preamble transmitted on the at least one resource is uniquely distinguishable.” Accordingly, new claims 16-30 were presented in this reissue application (U.S. 16/270,261), wherein independent claims 16 and 27 do not include the above-already corrected or being corrected in the same way in a related or co-pending reissue application of same underlying patent (i.e., 9462612) in above noted parent reissue application.  Therefore, it is unclear what error is relied on herein for underlying ‘612 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue application, including 16/270261.  
Thus, for above reasons, the declaration is defective for lacking at least one error relied on herein that renders the patent partially or wholly inoperative or invalid for this reissue that is not addressed in same manner in a related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 16-35 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of U.S. Patent No. RE48361 in view of US Pat. No. 9236996 (hereafter Chung), US Pat. No. 8817692 (hereafter Kim), or US Pat. No. 8855072 (hereafter Moon).  While claims 16 and 30 herein recites a “method” comprising steps and claims 26 and 33 recites an “apparatus” “comprising at least one processor; and at least one computer memory that is operably connectable to the at least one processor, and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations” comprising same steps as recited in claim 16 and 30, respectively.  Thus, claims 16-25 is representative.  With broadest reasonable interpretation of the claims, lacking evidence to the contrary, although the claims at issue are not identical, they are not patentably distinct from each other because “receiving a random access response based on a Random Access-Radio Network Temporary Identifier (RA-RNTI) “ as recited in RE48361 overlaps “receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI)” as recited herein.  
Claim 16 herein
Claim 16 of RE48361 (reordered for comparison purposes only)
A method of performing random access by a user equipment for a cell, the method comprising:
A method of performing random access by a user equipment for a cell, the method comprising: 
transmitting, to a cell, a random access preamble on at least one time resource in a subframe; 
transmitting, to a cell, a random access preamble; wherein the random access preamble is transmitted on at least one time resource in a subframe,
and receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI),
and receiving a random access response based on a Random Access-Radio Network Temporary Identifier (RA-RNTI), 

wherein the subframe comprises at least one slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, 
wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (ii) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble.
wherein a location of at least one among the plurality of OFDM symbols is aligned with a boundary of the at least one slot in the subframe, and wherein the RA-RNTI is calculated based on (i) a first index related to the subframe, (ii) a second index of the at least one time resource in the subframe on which the random access preamble is transmitted, and (iii) a third index for a frequency domain location of the random access preamble.  


In the alternative, to the extent an artisan interprets “receiving a random access response based on a Random Access-Radio Network Temporary Identifier (RA-RNTI) “ as recited in RE48361 does not overlap “receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI)” as recited herein, related references to Chung (6:52-7:39), Kim (6:61-7:3) and Moon (5:46-56) each disclose a method and apparatus for communicating in a 3GPP system describing “receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI).”  It is determined herein that Chung, Kim, and Moon is each relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since claims of RE4861, Chung, Kim and Moon each regard a method and apparatus for communicating in a 3GPP system, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a receiving downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a Random Access-Radio Network Temporary Identifier (RA-RNTI) as taught by Chung, Kim or Moon to improve the method or apparatus as recited in claims of RE48361 to provide a method and apparatus for efficiently signaling scheduling while reducing signaling overhead (Chung @ 1:62-4:25) or for efficiently allocating resources  (Simon @ 1:46-3:53) or for effectively allocating a relay backhaul resource in a relay system (Moon @ 1:44-2:27). 

Dependent claims 17-25, 27, 28 and 30 of RE48361 recite same limitations as recited in claims 17-25, 27-29, 31, 32, 34 and 35 herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.  

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/MARK SAGER/
Primary Examiner, Art Unit 3992

Conferee(s):

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992